DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-24 are pending.  Claims 1-24 are rejected herein.  This is a First Action on the Merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded gear in claim 7 must be shown or the feature(s) canceled from the claim(s).  Also, the “tubular sleeve’s deviation”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Suggestions
Regarding claim 7:  In line 7, delete “directly or indirectly”.  These are the only two possible ways of moving something.  Therefore this phrase does not affect the scope of claim 7.
Regarding claim 20:  Consider deleting “comprising a north side and a south side”.  All magnets comprise a north side and a south side.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 7:  Change “the prop from the outside being adjusted” to --the prop from the outside--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  What does “as a fixed surface of a rubber-elastic body” in lines 2-3 refer to?  It would seem to refer to “machine foot” but that doesn’t make sense.  At best the rubber elastic body (5 in FIG. 1) could be considered a part of the machine foot (1 in FIG. 1).
Regarding claim 1:  There is no antecedent basis for “the increasing load”.  This term is further indefinite because it is not clear what the increase is.  What was the original load?  How has it increased?  Wouldn’t the rubber-elastic body be pressurized by a load?  What does the word “increasing” convey?
Regarding claims 1, 3, 13, and 15:  In the last two lines claim 1 recites “the machine foot, the immobile part”.  Is this two separate structures?  Is this a renaming of the machine foot based on function?  This same language appears in claim 3.
Regarding claim 1:  Claim 1 recites “wherein the machine foot, the immobile part is calibrated by an electronic calibration option”.  It is unclear how this method step is performed because calibration can take many forms, therefore essential method steps are missing.  See MPEP 2172.01.  This language is further indefinite because it says “option”.  If this limitation is optional it should be removed from the claim.  If it is required the word option should be removed.
Regarding claims 3 and 15:  There is no antecedent basis for “the electronic calibration performed by calibration relying on an outside prop”.  Again this calibration appears to be omitting some essential steps as to how it is performed as part of the method of claim 1.  The language “calibration performed by calibration” is also unclear.
Regarding claims 3 and 15:  Claim 3 recites that the “calibration of the machine foot” (which appears to be the calibration from claim 1) is “in addition to the electronic calibration” making it sound like this “electronic calibration” is assumed and already part of the method.  Since it is written as “the electronic calibration” it is unclear if this was meant to be a part of the method of claim 1.
Regarding claim 7:  It is unclear how the prop is adjusted by a threaded gear.  The threaded gear is not shown in the drawings and is only mentioned one time in the specification with the same language as that used in the claims.
Regarding claims 11 and 23:  A magnet does emit an “electromagnetic signal”.  A magnet creates a magnetic field but there is no electrical component to it.  The Examiner recommends using language such as “wherein the signal detected from magnet…”.
Regarding claims 12 and 24:  As with other instances of calibration discussed above.  More steps are needs as to how this calibration is done.  Also, similar to claim 1, if the calibration is optional it should be removed from the claims and if it is required, the word option should not be present.
Regarding claim 16:  It is unclear what is meant to be conveyed by the term overpressure as opposed to just using the term pressure.  Overpressure seems to connote a pressure that is outside of the operational parameters for a device.  If what is meant in claim 16 is just the standard conversion of a pressure into a movement then the term pressure should be used instead of overpressure.
Regarding claim 18:  The term “to/from” should be removed because it is unclear if this means “to or from” or “to and from”.  The claim has been interpreted as if it means “to or from”.
Regarding claim 19:  It is unclear what the structure “the tubular sleeve’s deviation” is nor how one would mount a prop on it.  The word deviation only appears once in the specification (para. 133 of the spec as published) and it is in the context of a deviation of plate 13.  No reference is made to the drawings to show this “deviation”.
Regarding claims 2-12 and 14-24:  These claims are rejected as indefinite for depending from an indefinite claim.
Prior Art
Due to the numerous 112 issues, no prior art rejections can be made at this time however several references have been added to the Notice of References Cited showing machine feet with pressure measuring means.
Allowable subject matter
Due to the numerous 112 issues, no determination as to patentable subject matter can be made at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856